Judge MANNHEIMER,
concurring.
Joseph's petition for rehearing is premised on the assertion that cunnilingus and genital intercourse both require proof of physical penetration of the female genitals. But in Murray v. State, 770 P.2d 1131, 1138-39 (Alaska App.1989), this Court rejected the contention that cunnilingus required proof of genital penetration. Instead, we endorsed the view that cunnilingus encompasses "(alll sexual activity involving oral contact with the female genitals", regardless of whether that contact includes penetration of the genitals. Ibid.
This is the majority view in the United States.1
Alaska's definition of sexual penetration, codified in AS 11.81.900(b)(59)(A), specifies that the term "sexual penetration" includes both genital intercourse and cunnilingus. Because cunnilingus does not require proof of penetration, cunnilingus and genital intercourse are distinct forms of "sexual penetration" under the statute, and these two types of conduct can support separate convictions for sexual assault.
I therefore concur in the decision to deny Joseph's petition for rehearing.

. See State v. Randolph, 735 S.E.2d 845, 854-55 (N.C.App.2012) ("Cunnilingus is the slightest touching by the lips or tongue of another to any part of a woman's genitalia."); State v. Bailey, 78 Ohio App.3d 394, 604 N.E.2d 1366, 1367 (Ohio App.1992) (holding that cunnilingus does not require proof of penetration: "the law requires no further activity to constitute cunnilingus beyond the placing of one's mouth on the female's [genitals]"); State v. Lynch, 98 Ohio St.3d 514, 787 N.E.2d 1185, 1204 (Ohio 2003) (holding that penetration is not required to commit cunnilingus; "[rlather, the act of cunnilingus is completed by the placing of one's mouth on female genitals"); Wisconsin Statutes § 948.02(1)(a) (''In this subsection, 'sexual intercourse' means vulvar penetration as well as cunnilingus, fellatio, or anal intercourse between persons or any intrusion of any inanimate object into the genital or anal opening either by the defendant or upon the defendant's instruction."); State v. Hardwick, unpublished, 2011 WL 855854, *2 (Del. Super 2011) (" 'Cunnilingus' means any oral contact with the female genitalia."); In re R.N., 206 N.C.App. 537, 696 S.E.2d 898, 902 (2010) ("As our Supreme Court has held, cunnilingus, which is defined as the "stimulation by the tongue or lips of any part of a woman's genitalial,]" may occur without penetration of the female genitalia. State v. Ludlum, 303 N.C. 666, 672, 281 S.E.2d 159, 162 (1981)."); State v. Bullock, 179 S.W.3d 413, 415-16 (Mo.App. 2005) (" 'Cunnilingus' is defined in Webster's Third New International Dictionary as "stimulation of the vulva with the lips or tongue." [State v.] Pollard, 588 S.W.2d [212,] 215 215 [(Mo.App. 1979)] (quoting State v. Thompson, 574 S.W.2d 432, 434 (Mo. App.1977)). "Because of the anatomy of the mouth and the female genitalia, we believe that any contact between the mouth or its component parts and the vulva is sufficient to constitute the offense of cunnilingus." Id.).
See also Webster's New World College Dictionary (4th Edition, 2004), which defines "cunnilingus" as "a sexual activity involving oral contact with the female genitals". Id. at 354.
But see Welch v. Commonwealth, 271 Va. 558, 628 S.E.2d 340, 343 (2006) ("[To prove cunnilingus, the Commonwealth must prove that there was penetration of any portion of the vulva by the mouth or tongue."); Horton v. Commonwealth, 255 Va. 606, 499 S.E.2d 258, 261-62 (Va.1998) ("[Wle conclude that penetration of any portion of the vulva is sufficient to prove sodomy by cunnilingus.").